Case 1:20-cv-02385-AKH Document 13 Filed 09/18/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

oe ee ee ee ee ee ee eee ee ee eee xX
MARTIN HENSON :
ORDER
Plaintiff,
-against- : 20 Civ, 2385

OMNICOM GROUP INC.; and EG +
WORLDWIDE,

Defendants.
ween eo ee ee ee ---- -------- xX

 

ALVIN K. HELLERSTEIN, U.S.D.J.:

A suggestion of settlement having been made in the Final Report of the Mediator,
see ECF No. 12, this case is dismissed. If settlement is not consummated within 30 days
of the date of this Order, either party may apply by letter for restoration of the action. All

pending court dates are cancelled. The Clerk is directed to close the case.

SO ORDERED.

Dated: September 17, 2020

New York, New York iL Va ME Cm

¢ ALVIN K. HELLERSTEIN
United States District Judge

 
